 



Exhibit 10.3
(EXIDE TECHNOLOGIES LOGO) [g04217g0421700.gif]
CORPORATE INCENTIVE PLAN FY '07
Objective:
To create an incentive bats plan that rewards upper managerial level
participants for meeting and exceeding Company performance standards based on
Economic Profit (EP). Economic Profit is defined as EBITDA (Earnings Before
Interest, Taxes, Depreciation and Amortization) adjusted for Cash Taxes less a
Capital Charge of 24% or 2%/month on fixed assets, inventory and amounts
receivable less accounts payable.
Plan Summary:
The plan is dependent on the Company exceeding FY06 actual EP results. Results
will be reviewed at the end of FY07 when year end financials are finalized.
The FY07 Corporate Incentive Plan will induce a worldwide consolidated Exide
element and a Division element. Shown below is the weighting of the elements.

                      Worldwide             Consolidated Exide        
Participant Category   Weighting     Division Weighting  
Division Participant
    25%       75%  
 
               
Corporate
    100%          

To be eligible for the year end payout the participant must be employed by Exide
and in an eligible position at the time of payout Participants who join Exide
during the plan year will be eligible for a pro rata portion of their target
incentive. Also, payouts for participants who transfer between divisions or
corporate will be pro rated Participation in the plan is at the sole discretion
cite “Company”. Participants are reviewed and participation is determined on a
yearly basis.
There are two thresholds that must be exceeded for the plan to male a payout The
Company must meet a cash / liquidity threshold net of the cost of the plan as of
3/31/2007 and FY07 Economic Profit must equal or exceed the 50% payout level for
a payout to be made.
Below is an example d how the payout will be calculated.

      FY07 ACTUAL RESULTS   Year End Payout
FY07 Actual EP results in a payout of 50% of the target
  Payout at 50%
 
   
FY07 Actual EP at the midpoint between FY06 Actual
  Payout at 100%
 
   
FY07 Actual EP equals FY07 Budgeted EP
  Payout at 200%

Year end payout will be based on FY07 performance, which must show improvement
over FY06 results. The above example represents just three of the possible
payouts.

 



--------------------------------------------------------------------------------



 



(EXIDE TECHNOLOGIES LOGO) [g04217g0421700.gif]
CORPORATE INCENTIVE PLAN FY07
EXAMPLE — DIVISION PARTICIPANT
Salary $75,000
Incentive Target 10%
Incentive $7,500

                                              PAYOUT         WEIGHTING   RESULTS
  PERCENTAGE   PAYOUT AMOUNT
DIVISION FY07 EP
    75 %   FY07 DIVISION EP
PRODUCES AN
EARNED PAYOUT OF
110% OF TARGET     110 %   $ 6,187.50  
 
                           
EXIDE FY07 EP
    25 %   FY07 EXIDE EP
EQUALS MIDPOINT
OR TARGET     100 %   $ 1,875.00  
 
                           
TOTAL
                      $ 8,06250  

EXAMPLE — CORPORATE PARTICIPANT
Salary $75,000
Incentive Target 10%
Incentive $7,500

                                              PAYOUT         WEIGHTING   RESULTS
  PERCENTAGE   PAYOUT AMOUNT
EXIDE FY07 EP
    100 %   FY07 EXIDE EP
EQUALS MIDPOINT
OR TARGET     100 %   $ 7,500  

Points to remember:

  •   Payout will be after FY07 results have been finalized and audited     •  
Participation is at the discretion of the Company.     •   Participation is
determined on a yearly basis.     •   The participant must be in an eligible
position and employed by Exide at the time of payout.     •   The Company must
meet a cash/liquidity threshold net the cost of the plan as of 3/31/07.     •  
FY07 EP must equal or exceed the 50% payout level for a payout to be made.     •
  Questions of interpretation and all disputes will be resolved by the EP
Committee, consisting of the President and CEO, the EVP and CFO, and the EVP of
Human Resources.

 